FILED
                                                     United States Court of Appeals
                                                             Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                       September 18, 2007
                                    TENTH CIRCUIT
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 v.                                                            No. 07-4079
 LARRY LEE JENSEN,                                    (D.C. No. 2:06-CR-603-JTG)
                                                               (D. Utah)
           Defendant-Appellant.




                                 ORDER AND JUDGMENT *


Before BRISCOE, EBEL, and McCONNELL, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is, therefore,

ordered submitted without oral argument.

       Defendant Larry Jensen pled guilty to one count of destroying, altering, or

falsifying a record with the intent to impede, obstruct, or influence the proper

administration of a matter within the jurisdiction of a federal agency, in violation of 18


       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
U.S.C. § 1519, and was sentenced to a term of imprisonment of twenty-seven months to

be followed by thirty-six months of supervised release. Jensen now appeals his sentence,

arguing the district court erred in applying a two-level enhancement pursuant to U.S.S.G.

§ 2J1.2(e). We exercise jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.

                                             I.

       In March 2006, the Federal Bureau of Investigations (FBI) began investigating

allegations of illegal activities by employees of the Cornell Community Corrections

Center (CCC) in Salt Lake City, Utah. The CCC, which was privately owned and

operated, was under contract with the United States Bureau of Prisons (BOP) to house

federal inmates. The FBI’s investigation confirmed that various CCC employees,

including defendant Jensen, had engaged in illegal conduct. The investigation culminated

on August 30, 2006, with a federal grand jury indicting Jensen on one count of violating

18 U.S.C. § 1519 by destroying, altering, or falsifying a record with the intent to impede,

obstruct, or influence the investigation and proper administration of a matter within the

jurisdiction of the BOP.

       Jensen was arrested and interviewed by FBI agents. Jensen admitted that, as

alleged in the indictment, he engaged in criminal conduct on April 19, 2006, when, at the

request of a CCC inmate and in exchange for $40, he provided the inmate with a urine

sample so that the inmate could obtain a negative urinalysis, and completed official

paperwork falsely stating the inmate had provided a sample in Jensen’s presence. Jensen

also admitted engaging in additional criminal conduct while employed at CCC.

                                             2
Specifically, he admitted:

       • allowing a male CCC resident, in exchange for a sexual favor, to visit a
       female CCC resident in violation of CCC rules;

       • providing two male CCC residents with advance notice of pending urine
       submission dates in exchange for the inmates agreeing to be photographed
       in the nude by Jensen;

       • providing a male CCC resident with advance notice of urinalysis dates in
       exchange for sexual favors;

       • allowing a female CCC resident with advance notice of urinalysis dates in
       exchange for naked pictures of the resident’s boyfriend;

       • providing two male CCC residents, in exchange for small amounts of
       money, with urine samples after they confided to him that they would likely
       test positive for controlled substances;

       • providing other CCC residents with advance notice of urinalysis dates
       without receiving anything in return;

       • neglecting to record positive breath tests for certain CCC residents; and

       • allowing two male CCC residents and two female CCC residents, in
       exchange for $50, to leave the facility during the night so that they could
       engage in sexual activity.

       On January 10, 2007, Jensen pled guilty to the single count alleged in the

indictment. A presentence investigation report (PSR) was subsequently prepared which

proposed, in pertinent part, enhancing Jensen’s base offense level by two levels pursuant

to U.S.S.G. § 2J1.2(b)(3). Although Jensen objected to this proposed enhancement, the

district court overruled his objection, adopted the PSR’s calculations, and sentenced

Jensen to a term of imprisonment of twenty-seven months, a sentence at the top of the

twenty-one to twenty-seven month guideline range. The court also imposed a term of

                                             3
supervised release of thirty-six months. Jensen now appeals.

                                             II.

       Jensen contends on appeal that the district court erred in enhancing his sentence

pursuant to U.S.S.G. § 2J1.2(b)(3). More specifically, Jensen alleges that the plain

language of this guideline does not apply to his offense of conviction or his related

conduct. We review the district court’s application of § 2J1.2(b)(3) de novo, and its

related factual findings for clear error. See United States v. Townley, 472 F.3d 1267,

1275-76 (10th Cir. 2007).

       Section 2J1.2 of the Sentencing Guidelines, entitled “Obstruction of Justice,”

requires application of a base offense level of fourteen for any crime of conviction falling

within its scope. U.S.S.G. § 2J1.2(a). In turn, the guideline provides for a range of

possible enhancements, from two to twelve levels, based on the “Specific Offense

Characteristics.” Id. § 2J1.2(b)(1)-(3). At issue here is the two-level enhancement

mandated by subsection (b)(3) of the guideline:

       If the offense (A) involved the destruction, alteration, or fabrication of a
       substantial number of records, documents, or tangible objects; (B) involved
       the selection of any essential or especially probative record, document, or
       tangible object, to destroy or alter; or (C) was otherwise extensive in scope,
       planning, or preparation, increase by 2 levels.

Id. § 2J1.2(b)(3).

       Because the district court did not specifically identify at the time of sentencing

which subpart of § 2J1.2(b)(3) it was relying on in imposing the two-level enhancement,

Jensen addresses all three of them in his appeal. In Jensen’s view, none of the three

                                              4
subparts are applicable to his case. We find it unnecessary to address all three subparts,

however, because, after examining the record on appeal, it is clear that Jensen’s offense

of conviction and related conduct warranted a two-level enhancement pursuant to subpart

(C).

       As noted, Jensen admitted in his post-arrest interview with the FBI to having

enabled numerous CCC residents to avoid testing positive for controlled substances,

either by giving them advance notice of urinalysis dates or by providing them with his

own urine samples for submission. Similarly, Jensen admitted to having neglected to

record positive breath tests for certain CCC residents. He also admitted to having enabled

CCC residents to violate institutional rules. Based upon these admissions, the district

court aptly found as follows:

       [Jensen’s] extreme and repetitive misconduct as an employee of Cornell
       Corrections contributed substantially, to use a word, to the undermining of
       the integrity of the operations at Cornell. * * * The whole thing became
       known to every inmate in the place and any resident was aware of what was
       going on. The defendant’s conduct was so prevalent that many residents
       were aware that they could avoid accountability through payment of money
       or sexual favors in exchange for criminal intervention on their behalf.


ROA, Vol. II at 18 (transcript of sentencing hearing).

       In light of these uncontroverted factual findings, we readily conclude that Jensen’s

specific offense characteristics fell within the scope of subpart (C) of § 2J1.2(b)(3).

Although it is unclear from the record precisely how much “planning” and “preparation”

Jensen’s offense required, it is apparent that his offense was far from an isolated



                                              5
occurrence. To the contrary, Jensen’s conduct prevented CCC officials, and in turn the

BOP, from learning that numerous CCC inmates had used controlled substances or

otherwise violated CCC rules. Thus, we conclude his offense “was otherwise extensive

in scope . . . .” U.S.S.G. § 2J1.2(b)(3)(C).

       In reaching this conclusion, we reject Jensen’s assertion that the requirements of

subpart (C) of § 2J1.2(b)(3) are modified by subpart (A)’s reference to “a substantial

number of records, documents, or tangible objects . . . .” The plain language of §

2J1.2(b)(3), including its use of the term “or,” is clearly phrased in the disjunctive, thus

indicating that the three subparts have separate and distinct meanings and were not

intended to modify each other. See United States v. Gonzales, 456 F.3d 1178, 1182 (10th

Cir. 2006) (“The use of the disjunctive ‘or’ indicates” that the terms it is used to separate

“are to have different meanings.”).

       AFFIRMED.


                                                   Entered for the Court


                                                   Mary Beck Briscoe
                                                   Circuit Judge




                                               6